DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed August 31, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “area setter” and “travel controller” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of control timing of a first mobile body to pass through the second area on a travel route. The disclosure of the application does not describe a particular structure for the function and does not provide enough 
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of controlling timing of a mobile device. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kichkaylo, U.S. Patent Application Publication No. 2018/0299882.


an area setter configured to set a second area on at least one of a plurality of travel paths provided among a plurality of first areas (see para. 29, 32 and 34, multiple robots are assigned priorities to traverse a route through different areas); and 
a travel controller configured to control timing of a first mobile body to pass through the second area on a travel route of the first mobile body based on passing sequence information on one of the first areas that is located behind the second area, wherein the passing sequence information defines a sequence in which a plurality of mobile bodies including the first mobile body passes through the first area (see para. 32 and 34, the sequence in which robots may traverse an area is based on the assigned priority of each of the robots).
As to claim 2, Kichkaylo teaches the travel control apparatus according to claim 1, wherein the travel controller determines whether to permit the first mobile body to pass through the second area and when passage through the second area is permitted, the travel controller transmits a notice of permission to pass through the second area, to the first mobile body (see para. 32, 34 and 81-82, robots receive assigned priority and area reservation to traverse an area to get in/out).
	As to claim 3, Kichkaylo teaches the travel control apparatus according to claim 2, wherein before permitting passage through the second area, the travel controller stops the first mobile body at the second area (see para. 66 and 81).


	As to claim 5, Kichkaylo teaches the travel control apparatus according to claim 4, wherein when a notice is received from the second mobile body, informing arrival at the second area located behind the first area, the travel controller identifies that passage of the second mobile body through the first area is already complete (see para. 72-74 and 86).
As to claim 6, Kichkaylo teaches the travel control apparatus according to claim 1, wherein: the second area is set on a travel path coupled to the first area; and the area setter sets the second area at a position a first distance away from the first area (see para. 5 and 55).
As to claim 7, Kichkaylo teaches the travel control apparatus according to claim 6, wherein the area setter determines the first distance according to a property of the first mobile body (see para. 5 and 55).
As to claim 8, Kichkaylo teaches the travel control apparatus according to claim 6, wherein the area setter determines the first distance according to a property of the travel path (see para. 5 and 55).
As to claim 9, Kichkaylo teaches the travel control apparatus according to claim 6, wherein the area setter determines the first distance according to a travel direction along the travel path (see para. 5 and 27).

As to claim 11, Kichkaylo teaches the travel control apparatus according to claim 1, wherein the first area is set at an intersection where a plurality of travel paths couple together (see para. 27).
As to claim 12, Kichkaylo teaches the travel control apparatus according to claim 11, wherein the first area includes a plurality of the intersections (see para. 27).
As to claim 13, Kichkaylo teaches the travel control apparatus according to claim 1, wherein the first mobile body is an autonomous mobile body (see para. 5 and 146).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663